

EXHIBIT 10.3

TD AMERITRADE HOLDING CORPORATION
1996 LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF OPTION
Unless otherwise defined herein, the terms defined in the 1996 Long-Term
Incentive Plan (the "Plan") will have the same defined meanings in this Notice
of Grant of Option (the "Notice of Grant") and Terms and Conditions of Option
Grant, attached hereto as Exhibit A (together, the "Agreement").
Participant:                Tim Hockey
Participant has been granted an Option to purchase Stock of the Company, subject
to the terms and conditions of the Plan and this Agreement, as follows:
Date of Grant                January 21, 2016                
Vesting Commencement Date     January 21, 2016
Number of Shares Granted        503,247
Exercise Price per Share        $ 27.97
Total Exercise Price            $ 14,075,818.59
Type of Option            Non-Statutory Stock Option
Term/Expiration Date            January 21, 2026
Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
Twenty-five percent (25%) of the Shares subject to the Option will vest twelve
(12) months after the Vesting Commencement Date, and thereafter an additional
twenty-five percent (25%) shall vest on each yearly anniversary of the Vesting
Commencement Date, subject to Participant continuing to be an Employee and/or
Director through each such date.
Termination Period:
Subject to Sections 3, 4 and 5 of the Terms and Conditions of Option Grant, this
Option will be exercisable for three (3) months after Participant ceases to be a
Service Provider. Notwithstanding the foregoing, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Sections 13.1 and 14 of the Plan.
By Participant's signature and the signature of the Company's representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board or the Committee upon any questions relating to



--------------------------------------------------------------------------------



the Plan and Agreement. Participant further agrees to notify the Company upon
any change in the residence address indicated below.






PARTICIPANT
 
TD AMERITRADE HOLDING
 
 
CORPORATION
 
 
 
 
 
 
/s/ TIM HOCKEY
 
/s/ KAREN GANZLIN
Tim Hockey
 
By: Karen Ganzlin
 
 
Title: EVP, Chief Human Resources Officer


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 










--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF OPTION GRANT
1.Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the "Participant") an option (the "Option") to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the "Exercise Price"), subject to all of the terms
and conditions in this Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 15.3 of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail.
2.    Vesting Schedule. Except as otherwise provided in the Notice of Grant and
Section 3, 4 and 5 of this Agreement, the Option awarded by this Agreement will
vest in accordance with the vesting provisions set forth in the Notice of Grant.
Shares scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously an Employee
and/or Director from the Date of Grant until the date such vesting occurs.
3.    Death or Disability. In the event that the Participant ceases to be a
Service Provider due to his death or Disability, then notwithstanding anything
in the LTIP or this Agreement to the contrary, (1) the Shares subject to the
Option will become fully vested, and the Option will become fully exercisable,
as of the date of termination, and (2) the Participant shall have until the
Expiration Date to exercise such vested Option (subject to earlier termination
as provided in Section 13 and Section 14 of the LTIP).
4.    Retirement. In the event that the Participant ceases to be a Service
Provider due to his or her voluntary retirement without Good Reason (as defined
in the Employment Agreement dated November 9, 2015 between the Grantee and the
Company (the "Employment Agreement")) prior to the Vesting Date, the
then-unvested the Shares subject to the Option will be immediately forfeited and
returned to the Company at no cost to the Company. The Participant shall be
entitled to exercise the Option, to the extent it is then vested for three (3)
months after the Participant ceases to be a Service Provider.
5.    Termination without Cause or Resignation for Good Reason. In the event
that the Participant ceases to be a Service Provider due to his termination by
the Company without Cause (as defined in the Employment Agreement) or if the
Participant resigns for Good Reason (as defined in the Employment Agreement),
then notwithstanding anything in the LTIP or this Agreement to the contrary, (1)
the Shares subject to the Option will not be forfeited upon such termination and
instead become exercisable pursuant to the Vesting Schedule set forth in the
Notice of Grant, regardless of whether or not the Participant is then a Service
Provider, and (2) the Participant shall have until the Expiration Date to
exercise such vested Option (subject to earlier termination as provided in
Section 13 and Section 14 of the LTIP).
6.    Board and Committee Discretion. The Board or the Committee, in its
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested Option at any time, subject to the terms of the
Plan. If so accelerated, such Option will be considered as having vested as of
the date specified by the Board or the Committee.



--------------------------------------------------------------------------------



7.    Exercise of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.
This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit B (the "Exercise Notice") or in a manner and pursuant to
such procedures as the Board or the Committee may determine, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the "Exercised Shares"), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.
8.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    cash;
(b)    check;
(c)    through a net exercise program implemented by the Company in connection
with the Plan;
(d)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or
(e)    surrender of other Shares which meet the conditions established by the
Committee to avoid any adverse financial accounting consequences.
9.    Tax Obligations.
(a)    Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Board or the
Committee) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. To the extent determined appropriate by the Board
or the Committee in its discretion, it will have the right (but not the
obligation) to satisfy any tax withholding obligations through the surrender of
Shares which Participant already owns, or by reducing the number of Shares
otherwise deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.
(b)    Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 that was granted with a per share exercise price that is
determined by the Internal Revenue Service (the "IRS") to be less than the fair
market value of a share of common stock on the date of grant (a "Discount
Option") may be considered "deferred compensation." A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant



--------------------------------------------------------------------------------



acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant's
costs related to such a determination.
10.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
11.    No Guarantee of Continued Employment or Service as a Director.
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE AND/OR
DIRECTOR AT THE WILL OF THE COMPANY (OR THE RELATED ENTITY EMPLOYING
PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT'S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE RELATED ENTITY EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT'S EMPLOYMENT
AT ANY TIME, WITH OR WITHOUT CAUSE.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company in care of its Chief
Human Resources Officer, at 200 South 108th Avenue, Omaha, Nebraska 68154, or at
such other address as the Company may hereafter designate in writing.
13.    Grant is Not Transferable. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.



--------------------------------------------------------------------------------



16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
17.    Board or Committee Authority. The Board or the Committee will have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Board or the Committee in good faith will be final and binding upon
Participant, the Company and all other interested persons. No member of the
Board or the Committee will be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.
18.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant's consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
23.    Governing Law. This Agreement will be governed by the laws of the State
of New York, without giving effect to the conflict of law principles thereof.
The Participant agree that any and all disputes arising out of the terms of this
Agreement, their interpretation and any of the matters herein released, will be
subject to binding arbitration in Jersey City, New Jersey before the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the New Jersey Rules of Civil Procedure.
The Company and the Participant agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Company and the Participant
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury. This paragraph will not prevent either party
from seeking injunctive relief (or any other provisional remedy) from any court



--------------------------------------------------------------------------------



having jurisdiction over the Company and the Participant and the subject matter
of their dispute relating to Participant's obligations under this Agreement.



--------------------------------------------------------------------------------



EXHIBIT B
TD AMERITRADE HOLDING CORPORATION
1996 LONG-TERM INCENTIVE PLAN
EXERCISE NOTICE
TD AMERITRADE Holding Corporation
200 South 108th Avenue
Omaha, Nebraska 68154


Attention: EVP, Chief Human Resources Officer


1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned ("Purchaser") hereby elects to purchase ______________ shares (the
"Shares") of the Stock of TD Ameritrade Holding Corporation (the "Company")
under and pursuant to the 1996 Long-Term Incentive Plan (the "Plan") and the
Stock Option Agreement dated ________ (the "Agreement"). The purchase price for
the Shares will be $_____________, as required by the Agreement.
2.    Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.
3.    Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.
4.    Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Participant as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 5.3 of the Plan.
5.    Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser's purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
6.    Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser's interest except by means of a writing
signed by the Company and Purchaser. This agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of New York.









--------------------------------------------------------------------------------



Submitted by:
 
Accepted by:
 
 
 
PURCHASER
 
TD AMERITRADE HOLDING
 
 
CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
Print Name
 
Its
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date Received






